Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

  4DEMAND, LLC, MONICA J. BRESLOW,                   )
  and ROBERT BRESLOW,                                )
                                                     )
                Petitioners,                         )
                                                     )
         v.                                          )       Case No. 20- _______________
                                                     )
  G4S SECURE SOLUTIONS, INC.,                        )       Related Action:
                                                     )       Case No. 17-CV-04185
                Respondent.                          )       (N.D. Illinois)

              PETITIONERS’ MOTION TO COMPEL COMPLIANCE
         WITH SUBPOENA TO PRODUCE DOCUMENTS BY RESPONDENT
   G4S SECURE SOLUTIONS, INC. AND INCORPORATED MEMORANDUM OF LAW

         NOW COME Petitioners, 4Demand, LLC (“4Demand”), Monica J. Breslow, and Robert

  Breslow (“Breslows” and, together, “Petitioners”), and for their Motion to Compel Compliance

  with Subpoena to Produce Documents by Respondent G4S Secure Solutions, Inc. (“G4S”) and

  Incorporated Memorandum of Law (“Motion to Compel”), state as follows:

                                        INTRODUCTION

         Petitioners bring this action as a Motion to Compel against G4S under Federal Rule of

  Civil Procedure (“Rule”) 45. In a related action styled Shelliene D. Crandall v. 4Demand, LLC,

  Monica J. Breslow, and Robert Breslow, Case No. 17-CV-04185, pending in the United States

  District Court for the Northern District of Illinois (“Crandall Matter”), Petitioners issued a

  subpoena for documents to G4S. Although G4S produced some documents in response to the

  subpoena, G4S objected to producing certain categories of documents. Petitioners’ counsel

  conferred in good faith with G4S’s counsel regarding G4S’s objections but to no avail.

  Petitioners even amended their outstanding document requests by limiting the requests into a

  single, simplified document request but again to no avail. G4S’s communication (or lack thereof)
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 2 of 15




  has made it clear that Petitioners’ only avenue for relief is through court intervention.

  Accordingly, Petitioners move this Court to compel G4S to comply with the subpoena and to

  produce documents as described more fully below.

                                         BACKGROUND

     A. The Crandall Matter.

         The following background of the Crandall Matter is provided to apprise this Court of the

  operative facts and issues involved in this Motion to Compel. The Breslows and Shelliene D.

  Crandall (“Crandall”) first met in February 2016 and soon after started a business relationship

  around consulting. Initially, Crandall signed a confidentiality agreement to review the Breslows’

  existing cash operations and dispatch headquarters. The parties then decided to start a more

  formal business relationship that would operate in the cash management industry. In March

  2016, the Breslows formed 4Demand, LLC, and Crandall officially joined 4Demand in April

  2016 after negotiating and signing an employment agreement with 4Demand that contained,

  among other provisions, restrictive covenants on competing and sharing confidential

  information. Crandall was named Chief Operating Officer of 4Demand and her employment

  agreement outlined her duties as an officer of 4Demand.

         Between April 2016 and September 2016, Crandall, the Breslows, and other individuals

  attempted to move the 4Demand business forward, develop a successful business model, and

  grow a list of clients. The only line of business that ever generated any revenue for 4Demand

  was consulting. Other aspects of 4Demand’s intended business did not develop as the parties had

  intended for various reasons. Over time, Petitioners contend that due to Crandall’s actions and

  refusal to work with or cooperate with the Breslows and the other 4Demand managers, the

  relationship among the parties soured and 4Demand’s business opportunities were lost due to




                                                -2-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 3 of 15




  Crandall’s conduct. Subsequently, on September 30, 2016, 4Demand terminated Crandall’s

  employment for cause under her employment agreement. In the termination letter, 4Demand

  identified a series of actions and failures by Crandall in her job duties as Chief Operating Officer

  that 4Demand alleged constituted “for cause” reasons to terminate Crandall’s employment.

         Crandall disputed these allegations and sued Petitioners in Illinois state court for breach

  of contract (against 4Demand) and breach of fiduciary duty (against the Breslows) based on

  Petitioners allegedly improperly terminating Crandall’s employment. On June 2, 2017,

  Petitioners (as defendants) removed Crandall’s complaint to the Northern District of Illinois. See

  Crandall Matter, Dkt. 1. Subsequently, on June 7, 2017, 4Demand filed its answer, affirmative

  defenses, and counterclaims. Id., Dkt. 13. On January 12, 2018, the Breslows filed their answer,

  affirmative defenses, and counterclaim. Id., Dkt. 37. Petitioners asserted counterclaims against

  Crandall for breach of contract based on provisions in Crandall’s employment agreement, breach

  of fiduciary duty, tortious interference, and conversion.

         The parties remain at issue in the Crandall Matter. On February 28, 2020, the Breslows

  filed a motion for summary judgment as to Crandall’s breach of fiduciary duty claim against

  them. That motion is still pending with briefing being delayed due to coronavirus-related

  concerns.

     B. Petitioners’ Subpoena to G4S.

         Both during the relevant time period in 2016 and during discovery in the Crandall Matter,

  Petitioners became aware of important facts surrounding Crandall’s relationship with G4S. More

  specifically, Petitioners became aware of the following:

        Around the time the Breslows first met Crandall in February 2016 and prior to Crandall

         formally joining 4Demand in April 2016 (when she signed her employment agreement),




                                                  -3-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 4 of 15




         the Breslows had reason to believe Crandall had a potential job opportunity with G4S and

         had communications with G4S around that time about potential employment or

         consulting opportunities with G4S;

        G4S had shown interest in being a 4Demand client while Crandall was employed by

         4Demand, and Crandall was their point of contact. The opportunity to work with G4S

         never materialized. Neither the Breslows nor any other individuals working for 4Demand

         at the time knew what happened to G4S’s interest and were unable to obtain this

         information from Crandall;

        The Breslows learned that Crandall had taken at least one confidential trip to Florida

         while employed by 4Demand. The Breslows believed at the time, based on the evidence

         then available, that Crandall took this trip, or additional trips, either to set up consulting

         opportunities for herself with G4S at the exclusion of 4Demand and/or to set up her

         future employment with G4S while still employed with 4Demand (either of which would

         violate her 4Demand employment agreement);

        G4S may have had some role in a consulting project that Crandall performed on behalf of

         4Demand;

        G4S employed Crandall in April 2017 after 4Demand terminated Crandall’s employment;

        Crandall may have shared 4Demand work product or other proprietary, confidential

         information of the Breslows with G4S; and

        G4S may be currently utilizing 4Demand work product or other proprietary, confidential

         information brought by Crandall.

         Based on the above information Petitioners learned, Petitioners deduced G4S likely has

  information and documents relevant to Petitioners’ claims and defenses. Therefore, on April 19,



                                                 -4-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 5 of 15




  2018, Petitioners served on G4S a Subpoena to Produce Documents, Information, or Objects or

  to Permit Inspection of Premises in a Civil Action along with a rider containing requests for

  documents (together “Subpoena”). A true and correct copy of the Subpoena is attached as

  Exhibit 1. Of particular importance to Petitioners, request no. 1 sought “[a]ll documents referring

  or relating to conversations or communications between G4S and Crandall related to Crandall’s

  employment with G4S or any point of sale to bank cash flow operation or solution from the point

  of sale to a bank suggested by Crandall.” Id. On May 18, 2018, G4S, through counsel, served on

  Petitioners a document production and objections and responses to the Subpoena. A true and

  correct copy of G4S’s objections and responses are attached as Exhibit 2. The document

  production consisted of documents evidencing Crandall’s employment and onboarding with G4S

  with her formal hire date shown as April 14, 2017, with the title Senior Vice President of Product

  Development. However, G4S objected to request no. 1 on numerous grounds and did not

  produce any documents responsive to request no. 1. Id.

         Afterwards, discovery in the Crandall Matter was delayed for many reasons shared by all

  parties, and the parties proceeded with depositions starting with Crandall’s deposition in August

  2019. In Crandall’s deposition, Petitioners learned that Crandall began performing consulting

  work for G4S as early as November 2016, closely following 4Demand’s termination of

  Crandall’s employment on September 30, 2016. Although Petitioners had gathered from G4S’s

  prior document production that G4S formally hired Crandall in April 2017, Petitioners did not

  know until Crandall’s deposition that Crandall had a consulting arrangement of some sort with

  G4S in November 2016, long before Crandall’s formal employment with G4S began in April

  2017. Petitioners found this fact to be particularly illuminating and troubling given Crandall’s

  non-compete and confidentiality obligations in her employment agreement that survived her




                                                 -5-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 6 of 15




  termination, and Crandall was reminded of those obligations upon her termination. Of course,

  Petitioners do not as of now know any further details of this consulting arrangement because

  G4S has refused to produce further documents.

         After Crandall’s deposition, the parties proceeded with other depositions in fall 2019 and

  continued working through discovery matters. Having learned about Crandall consulting with

  G4S so soon after her termination from 4Demand, Petitioners’ counsel reached out to G4S’s

  counsel on October 28, 2019, specifically asking to meet and confer regarding G4S’s prior

  objections to request no. 1. A true and correct copy of the October 28, 2019, email is attached as

  Exhibit 3. After a follow-up email on November 4, 2019, G4S’s counsel answered on November

  5, 2019, indicating he was currently busy with TRO matters. Petitioners’ counsel answered on

  November 7, 2019, asking for a time to speak to meet and confer. Petitioners’ counsel emailed

  again on November 18, 2019, but received no response. A true and correct copy of the

  November 2019 emails are attached as Exhibit 4.

         Petitioners’ counsel then sent a letter to G4S’s counsel on December 30, 2019, asking to

  meet and confer about request no. 1. A true and correct copy of the December 30, 2019, letter is

  attached as Exhibit 5. Notably, the letter states “[w]e believe it is in the parties and G4S’ best

  interests to avoid any motion practice with respect to this subpoena, especially when we are only

  seeking to revisit one request for documents related to communications with a single person, Ms.

  Crandall.” Id. This letter succeeded in getting G4S’s counsel’s attention.

         Next, counsel for Petitioners and G4S held a telephone meet and confer conference on

  January 7, 2020. During this conference, Petitioners’ counsel advised G4S’s counsel that not

  only do Petitioners only wish to revisit request no. 1 and no other requests, but Petitioners are

  willing to revise and narrow the scope of request no. 1 to lessen the burden imposed on G4S.




                                                 -6-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 7 of 15




  After the conference, Petitioners’ counsel emailed G4S’s counsel confirming the details of the

  conversation. A true and correct copy of the January 7, 2020, email is attached as Exhibit 6. As

  explained during the conversation and confirmed in the follow-up email, Petitioners agreed to

  revise request no. 1 to seek only the following documents: “Communications between Shelliene

  D. Crandall, on the one hand, and anyone from G4S, on the other hand, from April 1, 2016, until

  April 14, 2017.” Id. Petitioners also provided to G4S a list of email addresses that Crandall used

  during the relevant time period to assist G4S in searching for responsive documents. Id.

             G4S’s counsel represented he would provide a response regarding G4S’s position to the

  revised request no. 1 within one week. He did not. Petitioners’ counsel followed up on January

  15, 2020, and G4S’s counsel responded that day stating he had spoken with G4S and anticipated

  having a final answer within a few days. But counsel provided no final answer in the following

  few days, and counsel also provided no final answer even after Petitioners’ counsel again

  followed up on January 22, 2020.

             On January 30, 2020, Petitioners renewed their Subpoena to G4S. This was done as a

  formality to capture the new information learned about Crandall’s consulting with G4S, not to

  cause confusion or waive prior discussions related to the Subpoena, but simply to trigger

  discussions with G4S.1 Counsel for G4S responded on February 18, 2020, indicating a

  willingness to discuss the Subpoena further. Counsel for Petitioners and G4S then engaged in a

  series of emails in the last few weeks of February trying to find a time for another meet and

  confer telephone conference. Counsel were not able to find a mutually agreeable time, in part

  due to Petitioners’ counsel being heavily preoccupied with preparing for and defending Monica

  J. Breslow’s (a party-defendant) deposition in the Crandall Matter on February 26, 2020.



  1
      For ease of reference, Petitioners refer to the Subpoena as encompassing both subpoenas Petitioners issued to G4S.


                                                            -7-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 8 of 15




         As a last ditch effort to get a clear answer from G4S’s counsel on G4S’s position,

  Petitioners’ counsel again emailed G4S’s counsel on March 20, 2020. A true and correct copy of

  the March 20, 2020, email is attached as Exhibit 7. Petitioners’ counsel reiterated that Petitioners

  were only seeking documents responsive to the narrower, revised request no. 1 memorialized in

  the January 7, 2020, email following the telephone meet and confer conference. Id. Still unsure

  whether G4S decided to stand on its objections and not respond to the revised request no. 1,

  Petitioners’ counsel simply asked G4S’s counsel to “please confirm that G4S is objecting to the

  revised document request below and will not undertake to produce documents?” Id.

         The sporadic communications with G4S’s counsel demonstrate G4S’s counsel can be

  called to attention quickly if a communication expresses actual implications for his client. For

  example, the December 30, 2019, letter (Ex. 5) mentioned potential motion practice (though

  cautioning against it), and G4S’s counsel responded right after New Years. For the March 20,

  2020, email, Petitioners assumed there may be some delay in responding to this email given the

  varying and unpredictable repercussions of the coronavirus on businesses and individuals. Yet,

  nearly three weeks have passed, and as of the date of the filing of this Motion to Compel, G4S’s

  counsel has not responded to the March 20, 2020, email. Given G4S’s counsel’s track record,

  Petitioners do not expect a response at this point.

         Now, even after the meet and confer telephone conference on January 7, 2020, and the

  emails thereafter indicating a willingness to talk, Petitioners have received no clear answer from

  G4S’s counsel about whether G4S will undertake to produce documents responsive to the

  revised request no. 1. As a result, Petitioners now reasonably assume G4S is standing on its

  objections to the original request no. 1 and will not produce any further documents. Therefore,

  Petitioners’ only recourse is to file the instant Motion to Compel and seek court intervention.




                                                  -8-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 9 of 15




                                       LEGAL STANDARD

         “Generally speaking, a Rule 45 subpoena is a discovery vehicle to be used against non-

  parties to, among other things, obtain documents relevant to a pending lawsuit.” Sakhil Ctr. at

  Doral Condo. Ass’n, Inc. v. Hanover Ins. Co., No. 18-21659-CIV, 2019 WL 7881626, at *1

  (S.D. Fla. Mar. 21, 2019); see also Fed. R. Civ. P. 34(c) (“As provided in Rule 45, a nonparty

  may be compelled to produce documents[.]”). As G4S acknowledged in its objections and

  responses (Ex. 2), G4S is a non-party to the Crandall Matter, and so the Subpoena was the proper

  discovery vehicle. Likewise, whereas G4S timely served objections to the Subpoena under Rule

  45(d)(2)(B), Petitioners now move this Court under Rule 45(d)(2)(B)(i) for an order compelling

  the production of documents from G4S.

         The scope of discovery that a party may seek from a non-party under a Rule 45 subpoena

  is identical to the scope of discovery that a party may seek from a party generally under Rule 26.

  This Court has held “a party may use a Rule 45 subpoena to ‘obtain discovery regarding any

  nonprivileged matter that is relevant to any party’s claim or defense.’” Madeline L.L.C. v. Street,

  No. 09-80705-MC, 2009 WL 1563526, at *1 (S.D. Fla. June 3, 2009) (quoting Fed. R. Civ. P.

  26(b)(1)). This holding is based on the understanding that “Rule 45 must be read in conjunction

  with Federal Rule of Civil Procedure 26, because the latter rule ‘clearly defines the scope of

  discovery for all discovery devices.’” Id. (quoting 9A Wright & Miller, Federal Practice and

  Procedure, Civil 3d § 2452 (3d ed. 2008)); see also Sakhil, 2019 WL 7881626, at *1 (“A party to

  federal lawsuit may issue, for example, a subpoena to a nonparty, compelling the production of

  documents relevant to any of the parties’ claims or defenses.”) (comparing Fed. R. Civ. P. 45

  with Fed. R. Civ. P. 26(b)(1)); Klein-Becker, usa, LLC v. Allergan, Inc., No. 05-81155-CIV,

  2006 WL 8433625, at *5 (S.D. Fla. May 25, 2006) (noting “a review of the advisory committee




                                                 -9-
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 10 of 15




   notes to the 1991 Amendments to Rule 45 shows that the scope of a Rule 45 subpoena is the

   same as the scope of discovery under Rule 26.”) (footnote omitted).

          Finally, a decision on a motion to compel discovery is committed to the discretion of this

   Court. Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984).

                                            ARGUMENT

          This Court should compel G4S to produce documents responsive to Petitioners’ revised

   request no. 1, as stated in the January 7, 2020, email (Ex. 6), because the request seeks

   information that is relevant to Petitioners’ claims and defenses in the Crandall Matter and that is

   not unduly burdensome or expensive for G4S.

          As a preliminary matter, Petitioners also seek a slight adjustment to the time period

   referenced in the January 7, 2020, email, which asked for communications from April 1, 2016,

   until April 14, 2017. Ex. 6. The key facts related to G4S discussed above, supra p. 3, reference

   the Breslows’ belief that Crandall was exploring employment or consulting opportunities with

   G4S around the same time the Breslows and Crandall first met in February 2016. As such,

   Petitioners request that G4S produce communications from January 1, 2016, until April 14,

   2017, to capture any such communications between Crandall and G4S as described. This three-

   month extension does not alter the relevancy or burden arguments with respect to Petitioners’

   document request, as discussed below.

          As to relevancy, Petitioners learned a slew of facts about Crandall’s potential dealings

   with G4S, including that Crandall: (1) may have been exploring consulting or employment

   opportunities with G4S around the time Crandall met the Breslows in February 2016; (2) had

   numerous communications with G4S while employed by 4Demand; (3) potentially diverted

   business with G4S away from 4Demand; (4) potentially used her time while employed with




                                                 - 10 -
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 11 of 15




   4Demand to set up her own future arrangements with G4S; (5) began consulting with G4S in

   November 2016 roughly a month after her termination on September 30, 2016; and (6) became

   officially employed by G4S in April 2017. These facts, if proven true by the needed discovery

   from G4S, would likely constitute violations of the restrictive covenants in Crandall’s

   employment agreement and potential breaches of Crandall’s fiduciary duties as an officer of

   4Demand. Therefore, these facts directly bear on, and are thus relevant to, Petitioners’ claims

   and defenses in the Crandall Matter, which include breach of contract and breach of fiduciary

   duty. Knowing the importance of developing these facts in discovery, Petitioners issued the

   Subpoena to G4S to obtain whatever documents exist to flesh out these facts for the record. And

   as stated in the January 7, 2020, email, and as slightly revised now, Petitioners request the

   following documents: “Communications between Shelliene D. Crandall, on the one hand, and

   anyone from G4S, on the other hand, from January 1, 2016, until April 14, 2017.” Such

   communications would in all likelihood contain information that would flesh out the relevant

   facts described above.

          If G4S disputes the relevancy of the requested documents, then G4S bears “the burden of

   showing that the requested discovery is not relevant to the issues in the case[.]” Dunkin’ Donuts,

   Inc. v. Mary’s Donuts, Inc., No. 01-0392-CIV-GOLD, 2001 WL 34079319, at *2 (S.D. Fla. Nov.

   1, 2001) (citation omitted). Petitioners may not have an unfettered right to information from

   G4S, but G4S cannot meet its burden of demonstrating that the information Petitioners seek has

   no relation to the claims and defenses in the Crandall Matter. Although Rule 26(b)(1) allows for

   discovery regarding matters “relevant to any party’s claim or defense,” Fed. R. Civ. P. 26(b)(1),

   “rather than merely the subject matter, in the present dispute the matters in question relate

   directly to the claims and defenses of the parties.” Dunkin’ Donuts, 2001 WL 34079319, at *2.




                                                 - 11 -
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 12 of 15




   Because the information sought directly relates and is relevant to their claims and defenses,

   G4S’s responses should “live up to the open and obvious discovery demanded by the Federal

   Rules[.]” Madeline, 2009 WL 1563526, at *1 (citation omitted).

          Not only do Petitioners seek relevant documents, but Petitioners’ revised request no. 1 is

   eminently reasonable and does not impose an undue burden or expense on G4S. In the January 7,

   2020, email, Petitioners’ counsel provided a list of email addresses that Crandall used during the

   relevant time period to assist G4S in searching for responsive documents. Ex. 6. The revised

   request no. 1 seeks communications between Crandall and anyone working for G4S for the span

   of only 15 months. Id. This is a straightforward document request that is very common in civil

   litigation, especially for a company the size of G4S. The request is clearly limited in scope, does

   not demand an overly lengthy timeframe, and does not seek complex documents that are not kept

   in the ordinary course of business. If G4S disagrees, G4S should explain in detail why searching

   for these communications would involve searching for documents not kept in the ordinary course

   of business. Moreover, where a subpoena calls for the production of documents that would

   normally be kept in the ordinary course of business, this Court has found undue burden or

   expense objections unpersuasive, as shown by this example:

          The documents requested—personnel files of two employees—are the type of
          documents that would normally be kept together in the ordinary course of
          business. Plaintiff is not seeking a compilation of data, or reports from numerous
          sources, or from several different locations. It is reasonable to expect that MDCR
          maintains its personnel files together and that they could be retrieved quickly and
          efficiently. It is difficult to understand how it could possibly take twenty-two
          administrative hours to go to a file cabinet, identify and remove the files of the
          two employees, and run those files through the copy machine. . . . Moreover,
          copying 620 pages, of what is likely standard size paper, is a relatively routine
          and inexpensive undertaking. Accordingly, I find that the production of the
          requested documents would not impose an undue burden or expense on MDCR.
          Therefore, MDCR must produce the documents.




                                                 - 12 -
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 13 of 15




   Stringer v. Ryan, No. 08-21877-CIV-COOKE, 2009 WL 3644360, at *2 (S.D. Fla. Oct. 30,

   2009) (footnote omitted). Similarly here, this Court should find the production of the requested

   communications in Petitioners’ revised request no. 1, with dates from January 1, 2016, until

   April 14, 2017, would not impose an undue burden or expense on G4S.

                                            CONCLUSION

          This Court should exercise its discretion and find the interests of open discovery mandate

   that G4S undertake to produce documents responsive to Petitioners’ request for documents.

   Petitioners seek documents that are relevant to Petitioners’ claims and defenses in the Crandall

   Matter and that are not unduly burdensome or expensive for G4S to locate and produce. For

   these reasons, the Court should grant Petitioners’ Motion to Compel.

          WHEREFORE, Petitioners, 4Demand, LLC, Monica J. Breslow, and Robert Breslow,

   respectfully request this Court enter an Order granting Petitioners the following relief:

      A. Granting Petitioners’ Motion to Compel;

      B. Ordering G4S Secure Solutions, Inc. to produce documents responsive to Petitioners’

          revised request for documents—communications between Shelliene D. Crandall, on the

          one hand, and anyone from G4S, on the other hand, from January 1, 2016, until April 14,

          2017—on a date certain but no later than three (3) weeks from the date the Court issues

          the Order;

      C. Ordering G4S Secure Solutions, Inc., counsel for G4S Secure Solutions, Inc., or both to

          pay Petitioners’ reasonable expenses incurred in making this Motion to Compel,

          including attorneys’ fees, pursuant to Fed. R. Civ. P. 37(a)(5)(A); and

      D. Granting Petitioners such further and additional relief this Court deems just and proper.




                                                  - 13 -
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 14 of 15




   CERTIFICATE OF COMPLIANCE WITH FEDERAL RULE OF CIVIL PROCEDURE
      37(a)(1) AND SOUTHERN DISTRICT OF FLORIDA LOCAL RULE 7.1(a)(3)

          Pursuant to Petitioners’ obligations under Rule 37(a)(1) and Local Rule 7.1(a)(3),

   Petitioners certify that Petitioners’ counsel has in good faith conferred with non-party G4S’s

   counsel, which is the non-party who failed to make discovery and who may be affected by the

   relief sought in the instant Motion to Compel, in a good faith effort to obtain such discovery and

   to resolve the issues raised in the instant Motion to Compel without court action but have been

   unable to do so. The background section above describes in detail the specific times and manner

   of Petitioners’ counsel’s good faith efforts to confer with G4S’s counsel.


   Dated: April 14, 2020                        Respectfully submitted,

                                                4DEMAND, LLC, MONICA J. BRESLOW and
                                                ROBERT BRESLOW

                                                By: /s/ Heather L. Ries
                                                        One of Their Attorneys

   Heather L. Ries
   Florida Bar No. 581933
   FOX ROTHSCHILD LLP
   777 S. Flagler Drive
   Suite 1700 West Tower
   West Palm Beach, FL 33401
   (561) 835-9600
   HRies@foxrothschild.com




                                                 - 14 -
Case 9:20-mc-80637-WPD Document 1 Entered on FLSD Docket 04/14/2020 Page 15 of 15




                                  CERTIFICATE OF SERVICE

          The undersigned, an attorney, certifies that she caused a copy of the foregoing

   Petitioners’ Motion to Compel Compliance with Subpoena to Produce Documents by

   Respondent G4S Secure Solutions, Inc. and Incorporated Memorandum of Law to be

   served on April 14, 2020, via email and U.S. Mail to the following persons identified below:

       Christopher C. Marquardt                          Norman J. Lerum
       ALSTON & BIRD LLP                                 NORMAN J. LERUM, P.C.
       1201 West Peachtree Street                        55 West Monroe Street, Suite 2455
       Atlanta, GA 30309                                 Chicago, IL 60603
       Chris.Marquardt@alston.com                        njlerum@lerumlawfirm.com

       Counsel for Respondent G4S Secure                 Counsel for Plaintiff Shelliene D. Crandall in
       Solutions, Inc.                                   Related Action, Case No. 17-CV-04185 (N.D.
                                                         Illinois)


                                                                        /s/ Heather L. Ries




                                                - 15 -
